                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KATRINA A. WILLIAMS,                       )
                                           )
                Plaintiff,                 )
                                           )
v.                                         )      Case No. 2:18-cv-02096
                                           )
UNITEDHEALTH GROUP,                        )
                                           )
                Defendant.                 )


                                          ORDER

        The court recently amended the fourth amended scheduling order (ECF No. 115) to

allow defendant until November 4, 2019, to take plaintiff’s two-hour deposition regarding

the protected health information (PHI) issues in this case (ECF No. 148). Defendant

noticed the deposition for October 28, 2019 (ECF No. 149). Shortly after the deposition

began, pro se plaintiff Ms. Williams notified defense counsel she had taken a prescription

medication that morning that might render her unable to concentrate and think clearly

during the deposition. Based on the foregoing, the court canceled the deposition for the

day.

        In light of various delays and outstanding discovery issues, the case is no longer on

track for the July 20, 2020 trial date. Rather than continue to grant ad hoc short extensions,

the court will vacate the deadlines in the fourth amended scheduling order to allow the

parties ample time to conduct the necessary discovery and adequately prepare the case for

trial. The court hereby vacates the October 30, 2019 deadline to submit the parties’


O:\ORDERS\19-2096-HLT-ORDER.DOCX
proposed pretrial order, as well as the January 2, 2020 deadline for the filing of dispositive

motions. The November 14, 2019 pretrial conference is canceled. The July 20, 2020 trial

date is vacated.

       The court plans to internally review the status of the case after the new year to

evaluate whether the parties are ready to proceed, i.e. whether plaintiff’s deposition and

any other depositions are completed and whether the parties have conferred and prepared

their proposed pretrial order. That said, the parties may submit their proposed pretrial order

earlier, and the court will potentially re-set the trial date at that time.

       Dated October 28, 2019, at Kansas City, Kansas.

                                                            s/ James P. O’Hara
                                                            James P. O’Hara
                                                            U.S. Magistrate Judge




                                                2
